PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dowling, Benjamin, Mark
Application No. 14/450,183
Filed: 1 Aug 2014
For: Determining Suspicious Advertisements By Comparing Advertisement Content And Content Associated With An Advertisement Landing Page
:
:
:
:	DECISION ON PETITION
:
:
:


This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

On March 31, 2021, the Patent Trial and Appeal Board (“PTAB”) affirmed the examiner of record’s rejection of claims 1-9, 13-19, 21, and 22 under 35 U.S.C. 101.  No claim was allowed. According to the Notice of Abandonment, mailed June 4, 2021, this application was held abandoned in view of “…[t]he decision by the Patent Trial and Appeal Board (PTAB) rendered on March 31, 2021 and because the period for seeking court review of the decision had expired and there were no allowed claims.” 

However, the Office finds a proper follow-up submission to the PTAB’s decision was timely filed.

Per MPEP 1214 Procedure Following Decision by Board:   The 63-day time period for filing an appeal or commencing a civil action under 37 CFR 90.3, or the two month period for filing a request for rehearing under 37 CFR 41.52, begins to run from the "MAIL DATE" if the decision is provided by paper delivery, or the "NOTIFICATION DATE" if the decision is provided by electronic delivery, as shown on the FORM PTOL-90A attached to the PTAB decision.

In this case, the decision was provided by electronic delivery, and the “NOTIFICATION DATE” was March 31, 2021. Therefore, the 63 day time period for response began on March 31, 2021 and ended on June 2, 2021.

Per MPEP 1214.07 Reopening of Prosecution:  

37 CFR 1.198 - Reopening after a final decision of the Patent Trial and Appeal Board.

When a decision by the Patent Trial and Appeal Board on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114 or § 41.50 of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown. 

Sometimes an amendment is filed after the Board’s decision which presents a new or amended claim or claims. In view of the fact that prosecution is closed, the appellant is not entitled to have such amendment entered as a matter of right. However, if the amendment is submitted with a request for continued examination (RCE) under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e), prosecution of the application will be reopened and the amendment will be entered. See MPEP 
§ 706.07(h), subsection XI.

On June 1, 2021, applicants filed a RCE, the $2000 RCE fee, and amendments to the claims. The March 18, 2021 submission was timely filed within 63 days of the March 31, 2021 PTAB decision. Even if a two month calendar period had been observed, May 31, 2021 fell on a federal holiday. Therefore, under 37 CFR 1.7, the reply would be due on the first business day after a holiday, June 1, 2021. MPEP 1214 states, “…If the Board decision affirms or affirms in part the decision of the examiner, the examiner must await the expiration of this two month period before taking any further action.”

As such, the petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the June 4, 2021 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center A.U. 3681 for processing the June 1, 2021 RCE and for the examiner of record’s consideration of the concurrently filed amendment, which is the submission required under 37 CFR 1.114.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET